--------------------------------------------------------------------------------

Exhibit 10.1
 
LEASE AGREEMENT
 
This lease made and entered into this 19th day of November, 2012, by and between
WILLIAM L. SHREWSBURY and PEGGY L. SHREWSBURY, his wife, of P. O. Box 1425,
Ashland, KY 41105-1425, hereinafter collectively “Lessor”, and TX Holdings,
Inc., of 12070 Virginia Blvd., Ashland, KY. 41102, at 606-929-5655.
WITNESSETH:
 
Whereas, Lessor owns real estate at 12070 Virginia Boulevard, near Ashland, Boyd
County, Kentucky, and desires to lease a portion of said real estate to Lessee,
its successors and assigns; and
 
Whereas, Lessee is desirous of leasing said premises, including a Morton
Building located thereon:
 
Now, therefore, the parties hereby agree and covenant as follows:
 
1. Lessor shall lease to Lessee a tract approximately 150 feet wide by
approximately 200 feet deep on the Northwest corner of Lessor’s real estate on
12070 Virginia Boulevard, hereinafter the “premises.”
 
2. Included as part of the premises is a Morton Building 48’ x 100’ in size. The
building includes three offices, two truck docks with 8’ x 10’ doors, two 12’ x
10’ garage doors with electric openers and two restrooms.
 
3. Lessee shall pay Lessor TWO THOUSAND ($2,000.00) per month on the 1st day of
each month for the lease of said premises.
 
Lessee agrees to make each monthly payment on time, and if any monthly payment
is not paid within 30 days of its due date, Lessor shall have the option to
commence eviction proceedings against Lessee at the expense of Lessee.
 
This lease shall be for a term of 24 consecutive months beginning October 1,
2012, and ending August 31, 2014. Lessee shall have the option to extend the
lease for an additional 24 consecutive months upon the same terms and conditions
by giving Lessor written notice at least thirty days before August 31, 2014.
 
Lessee agrees that by executing this lease it is obligating itself to Lessor for
lease payments totaling FORTY - EIGHT THOUSAND DOLLARS ($48,000.00), and that
the full amount shall be due and owing to Lessor, even if Lessee vacates the
premises or is evicted by Lessor under the terms hereof, provided, however, that
Lessee shall not be liable for lease payments for any period that the premises
cannot be effectively utilized by Lessee due to damage by fire, weather or other
cause beyond the control of Lessee.
 
4. Lessor shall be responsible for maintaining the structural integrity of the
building and its plumbing, electrical, natural gas and heating and ventilating
systems. Lessee shall contract for all utility service in its name and be
responsible for paying all utility bills when due. Lessee shall be responsible
for premises upkeep, including, but not limited to, keeping the outside property
clean and free of debris, the lawn cut and trimmed at a minimum of an every
other week basis, and maintaining the overall appearance of the building.

 
 

--------------------------------------------------------------------------------

 
 
Lessee shall return the premises to Lessor at the end of the lease in the same
condition as when originally leased, normal wear and tear excepted. Any damages
to the premises caused by Lessee shall be repaired, and the cost of such repairs
shall be the sole responsibility of Lessee.
 
5. Lessee shall not rent, sublease, or underlet the premises without the advance
written consent of Lessor, provided, however, that Lessor agrees that Lessee may
rent, sublease or underlet the premises to affiliates in which Lessee or its
President, Rick Novack, have an ownership interest.
 
6. Lessor shall maintain fire insurance on the building and will be responsible
for paying all real estate taxes. Lessee shall maintain insurance on its
personal property placed in and on the premises, workers’ compensation insurance
on all of its employees, and general liability insurance covering the operations
of Lessee on the premises, including coverage for injury to, and or damage to
the property of, those entering the premises to transact business with Lessee.
Such general liability insurance shall show Lessor as a certificate holder.
 
7. Lessee agrees to pay Lessor’s attorney fees and any court costs incurred for
the collection of any lease payments, or for damages to the premises or for the
termination of this lease and any required legal eviction procedures. All legal
disputes arising under this lease shall be resolved in the appropriate court in
the jurisdiction in which the premises are located and in accordance with the
law of the State of Kentucky.
 
8. If Lessor makes any additions to the Morton Building, Lessee shall have 60
days first option to lease the additional space at a price to be negotiated at
that time.
 
9. All covenants and agreements herein contained shall inure to the benefit of
and bind the respective heirs, personal representatives, successors and assigns,
of the parties hereto.
 
IN TESTIMONY WHEREOF, the parties hereto have hereunto set their hands the day
and date aforesaid.

       
LESSOR:
 
LESSEE:
       
/s/ William L. Shrewsbury
   
TX HOLDINGS, INC.
WILLIAM L. SHREWSBURY
             
/s/ Peggy L. Shrewsbury
 
BY:
/s/ Rick Novack
PEGGY L. SHREWSBURY
   
RICK NOVACK, PRESIDENT


 
 

--------------------------------------------------------------------------------

 
 
STATE OF KENTUCKY
COUNTY OF BOYD
 
Subscribed, sworn to and duly acknowledged before me by WILLIAM L. SHREWSBURY
and PEGGY L. SHREWSBURY, his wife, this 19th day of August, 2006.
 
I, Kimberly J. Houck, a Notary Public in and for the State and County aforesaid,
do hereby certify that the foregoing lease between WILLIAM L. SHREWSBURY and
PEGGY L. SHREWSBURY, his wife, collectively Lessor, and TX HOLDINGS. INC.,
Lessee, was this day produced before me in my said County, and duly acknowledged
before me by Rick Novack, its President, to be the duly authorized act and deed
of TX HOLDINGS, INC.

     
NOTARY PUBLIC, STATE OF KENTUCKY
       
My commission expires:  
May 14, 2014
       
SEAL
(stamp) [t76383001_v1.jpg]

       
STATE OF  
 
Kentucky
 
COUNTY OF  
           Carter
 

 
Subscribed, sworn to and duly acknowledged before me by TX HOLDINGS, INC., by
RICK NOVACK, its President, this 19th day of August, 2006.
 
I, Kimberly J. Houck, a Notary Public in and for the State and County aforesaid,
do hereby certify that the foregoing lease between WILLIAM L. SHREWSBURY and
PEGGY L. SHREWSBURY, his wife, collectively Lessor, and TX HOLDINGS, INC.,
Lessee, was this day produced before me in my said County, and duly acknowledged
before me by RICK NOVACK, its President, to be the duly authorized act and deed
of TX HOLDINGS, INC.

         
NOTARY PUBLIC, STATE OF  
Kentucky
         
My commission expires:  
May 14, 2014
         
SEAL
 
 
(stamp) [t76383001_v1.jpg]